If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



KEN KRUSE,                                                           UNPUBLISHED
                                                                     May 9, 2019
               Plaintiff-Appellee,

v                                                                    No. 343705
                                                                     Lenawee Circuit Court
PAMELA ALBRING,                                                      LC No. 16-005580-NO

               Defendant-Appellant,

and

STEVE ALBRING,

               Defendant.


Before: STEPHENS, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

       Defendant, Pamela Albring, appeals as of right the judgment of the trial court entered in
favor of plaintiff, Ken Kruse, after a jury found defendant vicariously liable for the negligence of
her son, Steve Albring. Defendant challenges the earlier order of the trial court denying her
motion for summary disposition under MCR 2.116(C)(10). We reverse and remand.

                                            I. FACTS

       On October 14, 2015, plaintiff was injured while working on the roof of defendant’s
cottage. Plaintiff, who occasionally did roofing, agreed to reroof defendant’s cottage as a favor
because they were friends. Defendant asked her then 36-year-old son, defendant Steve Albring
(Steve), to assist plaintiff with the roofing project.

        Plaintiff determined the materials that were necessary for the job and ordered them from
a supplier. Defendant paid for the materials, and Steve picked up the materials and delivered
them to the cottage. Plaintiff provided all the tools for the project, including the ladders.
Plaintiff, Steve, and defendant’s grandson, Kyle, met at the work site, then climbed onto the roof
using plaintiff’s extension ladder, and began removing the old roof. Plaintiff carried loads up


                                                -1-
and down the ladder for about an hour and a half without incident. Unbeknownst to plaintiff,
Steve then moved the ladder, but failed to re-hook the latches holding the ladder in place. When
plaintiff next stepped on the ladder to descend from the roof, the ladder suddenly “telescoped”
down. Plaintiff fell to the ground, breaking his right leg. The parties do not dispute that
defendant was not present at the cottage during the roofing project and did not participate in the
project in any way, other than paying for the materials.

        Plaintiff filed a complaint initiating this action, alleging that his injuries were proximately
caused by Steve’s negligence that occurred when Steve moved the ladder and failed to re-hook
the latches or notify plaintiff that the ladder was not secure. Plaintiff also alleged that defendant
was vicariously liable for Steve’s negligence because Steve was acting as her agent at the time of
the accident. Plaintiff and Steve later entered into a settlement agreement, and Steve was
dismissed from the lawsuit.

        Defendant moved for summary disposition under MCR 2.116(C)(10), contending that
plaintiff had failed to create a genuine issue of material fact that Steve had been acting as her
agent. The trial court denied defendant’s motion, holding that whether an agency relationship
existed was a question of fact for the jury. The jury thereafter found defendant liable for Steve’s
negligence under the theory that Steve was acting as her agent. Defendant now appeals to this
Court from the final judgment of the trial court, challenging the trial court’s earlier order denying
her motion for summary disposition.

                                         II. DISCUSSION

        Defendant contends that the trial court erred in denying her motion for summary
disposition because plaintiff failed to present sufficient evidence to create a genuine issue of
material fact that Steve was acting as her agent. We agree.

                                  A. STANDARD OF REVIEW

         We review de novo a trial court’s decision to grant or deny a motion for summary
disposition. Johnson v Vanderkooi, 502 Mich. 751, 761; 918 NW2d 785 (2018). When
reviewing an order issued pursuant to MCR 2.116(C)(10), this Court considers all documentary
evidence submitted by the parties in the light most favorable to the nonmoving party. Dawoud v
State Farm Mut Auto Ins Co, 317 Mich. App. 517, 520; 895 NW2d 188 (2016). “Where the
burden of proof at trial on a dispositive issue rests on a nonmoving party, the nonmoving party
may not rely on mere allegations or denials in pleadings, but must go beyond the pleadings to set
forth specific facts showing that a genuine issue of material fact exists.” Lowrey v LMPS &
LMPJ, Inc, 500 Mich. 1, 7; 890 NW2d 344 (2016) (quotation marks and citation omitted).
Summary disposition is properly granted under MCR 2.116(C)(10) when the evidence proffered
fails to establish a genuine issue of material fact and the moving party is entitled to judgment as a
matter of law. Dawoud, 317 Mich. App. at 520.

                                            B. AGENCY

       In Michigan, a defendant generally can be held liable only for his or her own acts of
negligence, and not the negligent actions of others. Laster v Henry Ford Health System, 316
Mich. App. 726, 734; 892 NW2d 442 (2016). However, an exception to this general rule exists
                                                 -2-
when a principal is held vicariously liable for the actions of the principal’s agent. Id. at 735.
This Court has explained:

       A principal may be vicariously liable to a third party for harms inflicted by his or
       her agent even though the principal did not participate by act or omission in the
       agent’s tort. Vicarious liability is indirect responsibility imposed by operation of
       law. Courts impose indirect responsibility on the principal for his or her agent’s
       torts as a matter of public policy, but the principal, having committed no tortious
       act, is not a “tortfeasor” as that term is commonly defined. Because liability is
       imputed by law, a plaintiff does not have to prove that the principal acted
       negligently. Rather, to succeed on a vicarious liability claim, a plaintiff need only
       prove that an agent has acted negligently. [Id., quoting Bailey v Schaaf (On
       Remand), 304 Mich. App. 324, 347; 852 NW2d 180 (2014) (quotation marks and
       citations omitted), vacated in part on other grounds, 497 Mich. 927 (2014).]

        An agent is defined as a person having express or implied authority to act on behalf of
another person, known as the principal. Law Offices of Jeffrey Sherbow v Fieger & Fieger, PC,
___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No. 338997), slip op at 5. An agency
may be created by law, or by express or implied contract, and is a fiduciary relationship in which
one person may act on behalf of another person, and thereby bind that other person by words or
actions. Logan v Manpower of Lansing, Inc, 304 Mich. App. 550, 559; 847 NW2d 679 (2014). In
Michigan, whether a principal-agent relationship exists is determined by whether the principal
has the right to control the agent. Little v Howard Johnson Co, 183 Mich. App. 675, 680; 455
NW2d 390 (1990). “Fundamental to the existence of an agency relationship is the right to
control the conduct of the agent with respect to the matters entrusted to him.” Rivera v SVRC
Industries, Inc, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No. 341516), slip op at
7 (quotation marks and citation omitted). Thus, it is the principal’s authority to control the agent
that justifies the imposition of vicarious liability. Laster, 316 Mich. App. at 735. Because the
right to control the conduct of the agent is fundamental to the existence of an agency
relationship, St Clair Intermediate Sch Dist v Intermediate Ed Ass’n/Mich Ed Ass’n, 458 Mich.
540, 558; 581 NW2d 707 (1998), this Court has held that imposing vicarious liability upon a
defendant who had no ability to control the alleged negligent act is counter to the supporting
rationale underlying the imposition of vicarious liability. Laster, 316 Mich. App. at 739 n 5.

        To determine whether an agency has been created, “we consider the relations of the
parties as they in fact exist under their agreements or acts and note that in its broadest sense
agency includes every relation in which one person acts for or represents another by his
authority.” St Clair Intermediate Sch Dist, 458 Mich. at 557 (quotation marks and citation
omitted). Whether an agency relationship exits becomes a question of fact for the jury only if
there is evidence presented tending to establish agency. See Meratta v Peach, 195 Mich. App.
695, 698-699; 491 NW2d 278 (1992). Thus, a plaintiff alleging agency must present sufficient
facts to support the allegation to create a genuine issue of material fact for submission to the jury.
If the party opposing a motion for summary disposition under MCR 2.116(C)(10) fails to present
evidence to create a genuine issue of material fact, summary disposition is properly granted.
Quinto v Cross & Peters Co, 451 Mich. 358, 363; 547 NW2d 314 (1996).



                                                 -3-
        In this case, a review of the record as it existed at the time of the motion for summary
disposition demonstrates that plaintiff failed to allege facts to demonstrate that the relationship
between defendant and her son Steve was that of principal and agent. The sole factual allegation
of agency alleged by plaintiff is that defendant asked Steve to help plaintiff with the roofing
project. The parties agree that plaintiff played no other role in the roofing of the cottage, nor did
she have any further role in Steve’s work on the project. Plaintiff ascertained what materials
were necessary and ordered them; defendant paid for them, and Steve picked up the materials
and transported them to the cottage, where the men performed the work without any input from
defendant. Defendant was not present at the job site and did not in any way supervise, direct, or
control any of Steve’s work. In fact, the record evidence establishes that it was plaintiff who
directed the execution of the project, including Steve’s contributions to the work, not defendant.

        Because the right to control the conduct of the agent is fundamental to the existence of an
agency relationship, we will not impose vicarious liability upon a defendant who had no ability
to control the alleged negligent act. Laster, 316 Mich. App. at 739 n 5. In this case, it is not
enough to assert that Steve was defendant’s agent; plaintiff was obligated to allege facts to
establish that the agency existed. Because plaintiff presented no evidence to support a finding
that defendant had any control over the method or manner in which Steve helped plaintiff with
the roofing project, he failed to create a genuine issue of material fact that Steve was defendant’s
agent. When defendant moved for summary disposition on this dipositive issue, plaintiff was not
permitted to simply rest on his allegation of agency, but was required to go beyond the pleadings
and set forth specific facts demonstrating agency. See Lowrey, 500 Mich. at 7. Because plaintiff
failed to do so, the trial court was obligated to grant summary disposition to defendant.

        Reversed and remanded for entry of summary disposition in favor of defendant. We do
not retain jurisdiction.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Michael F. Gadola
                                                              /s/ Anica Letica




                                                -4-